Citation Nr: 1453261	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  13-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty from December 1942 to November 1945, and from September 1950 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision issued by the Pension Management Center of the Department of Veterans Affairs (VA) in St. Paul, Minnesota which denied the appellant's claim of entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or based on housebound status.  Jurisdiction of the case was subsequently transferred to the VA Regional Office (RO) in Muskogee, Oklahoma; that RO certified the case to the Board.

In his August 2013 VA Form 9, the appellant submitted a written request for a Board hearing at the RO.  He was subsequently scheduled for a Board videoconference hearing to be held on September 30, 2014.  Approximately a week before the hearing, the appellant wrote the RO and asked that the videoconference hearing be cancelled.  Neither he nor his representative has asked that the hearing be rescheduled.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).  

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does currently contain evidence pertinent to the claim - namely, VA treatment records dated in February 2013. 


FINDING OF FACT

The appellant is unable to ambulate without the use of a cane or assistive device, he needs assistance with his activities of daily living, he is not able to leave his home without assistance and he appears unable to protect himself from the hazards and dangers of his daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension (SMP) based upon the appellant's need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.351, 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Based on the grant of special monthly pension benefits by the Board's decision herein, it is concluded that appellant had sufficient notice of the type of information and evidence needed to support said claim.  Therefore, the Board concludes that the duty to assist and notify has been satisfied with respect to said special monthly compensation aid and attendance benefits issue on appeal.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased pension benefits are payable to a veteran who needs regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  A veteran is in need of regular aid and attendance if he is helpless or is so nearly helpless as to require the regular aid and attendance of another person.  The criteria for establishing the need for aid and attendance includes consideration of whether the veteran is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or if the veteran is a patient in a nursing home because of incapacity; or if the veteran establishes a factual need for aid and attendance under criteria set forth in 38 C.F.R. § 3.352(a).

The Veteran contends that he is entitled to special monthly pension benefits because he has debilitating physical and mental conditions that require the aid and attendance of another person.  In this case, the Veteran has been given diagnoses and ratings for the following disabilities for pension purposes: macular degeneration, 70 percent disabling; chronic kidney disease, 60 percent disabling; right bundle branch block, 10 percent disabling; hypertension, 10 percent disabling; diabetes mellitus, 10 percent disabling; history of a cerebral vascular accident, 10 percent disabling; and hypothyroidism, 0 percent disabling.  His combined evaluation for pension purposes is 90 percent.

The evidence does not reveal that the appellant is a patient in a nursing home or that he is blind or nearly blind for special monthly pension purposes.  However, it remains for consideration whether the evidence of record establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c)(3).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Pension benefits, by reason of being housebound, are payable when, in addition to having a single permanent disability rate as 100 percent under the schedule, the veteran has a separate disability or disabilities independently ratable at 60 percent or more, or is substantially confined as a direct result of his or her disabilities to his or her dwelling and the immediate premises, or if institutionalized to the ward or clinical area.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

Review of the evidence of record reveals that the appellant resides in an assisted living facility.  A January 2013 report from a nurse at that facility states that the appellant is forgetful at times and that he requires a cane for stability.  The nurse also stated that the appellant has moderate difficulty transferring from a seated position because of generalized weakness and that he required some assistance with his activities of daily living including showering and dressing.  Staff change linens, do laundry and provide basic housekeeping for the appellant.  The nurse described the appellant as having poor hearing and low vision and said that he became weak with exertion.  She noted that the appellant's grip was weakening, although he was able to feed himself.  The nurse reported that the appellant was not able to leave home.

A July 2012 treatment note written by the appellant's private physician indicates that the appellant had had an episode of fainting in his home and fell backwards injuring his back.  He was scheduled for some home health services.   An August 2012 treatment note states that the appellant had osteoarthritis of both lower extremities along with low back pain and that he was to get a wheel walker with seat.  In a January 2013 written statement, the doctor said that the appellant was housebound and unable to leave home without help.  The physician also stated that the appellant's vision was severely impaired due to macular degeneration.  

Review of the appellant's VA treatment records reveals that he underwent an Instrumental Activities of Daily Living (IADL) Scale assessment in February 2013.  The assessment indicated that the appellant needed to be accompanied on any shopping trip; that he needed to have meals prepared and served; that he could not maintain an acceptable level of household cleanliness; that all laundry had to be done by others; that he could not be responsible for his medications even if they were prepared in advance in separate dosage; and that he was incapable of handling money.  A Fall Risk Screen performed by a nurse indicated that the appellant had fallen while moving from his bedroom to the bathroom and incurred a compression fracture.  The nurse made a notation of vision changes, gait and balance problems, lower limb problems and problems with medications.

The medical evidence of record, viewed liberally, does not rule out that the appellant does need assistance in his activities of daily living and to protect himself from the hazards and dangers of daily living.  Liberally interpreting these reports would support the conclusion that the appellant requires assistance to protect him from the hazards of his daily environment and to assist him in activities of daily living due to his various serious medical conditions, as well as his forgetfulness.  

Complete helplessness is not required to establish entitlement, nor does the need for assistance have to be constant; only a regular need is required.  In this case, there is evidence that the appellant closely approximates the criteria set out in 38 C.F.R. §§ 3.351 and 3.352 for determining the need for regular aid and attendance of another person.  VA and private medical reports have shown that the appellant is unable to perform some everyday personal functions or that he requires assistance on a regular basis to protect him from the hazards of his environment.  He demonstrates problems with balance, rising from a seated position and becoming weak with exertion and he is unable to ambulate without the use of assistive devices.  Furthermore, the appellant lives in an assisted living facility where he has been in receipt of help with his activities of daily living.  VA health care personnel have also indicated that the appellant has a history of a fall with injury, balance problems, medication issues and vision problems.  Finally, it is not clear that he would be able to flee a nighttime house fire.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the evidence supports the conclusion that it is at least as likely as not that the appellant does require the actual assistance of another to perform the activities of daily living or to protect himself from the hazards of his daily environment.  Therefore, the Board concludes that the appellant is entitled to special monthly pension based on the need for regular aid and attendance.

Because special monthly pension is granted pursuant to the aid and attendance criteria under 38 U.S.C.A. § 1521(d), and this represents a greater benefit than an award of special monthly pension based on housebound status, the Veteran may not receive additional benefits under the criteria of 38 U.S.C.A. § 1521(e) for special monthly pension based on housebound status.


ORDER

Special monthly pension benefits by reason of the need for regular aid and attendance of another person are granted, subject to controlling regulations governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


